DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, drawn to claims 9-12, Launcher Species A (Figs. 1 and 1A) and Projectile Species 2 (interpreted by examiner as Projectile Species A shown in Fig. 2) in the reply filed on 09/23/2021 is acknowledged.  
The applicant argues that Launcher Species F (Fig. 12) does not differ in structure from Launcher Species A except to add a tether for tethering to the projectile.  
The examiner disagrees with this characterization of Launcher Species F (Fig. 12) at least because the launcher of Species A (Figs. 1 & 1A) includes the protrusions 1020 for rupturing the projectile as it exits the barrel, whereas the launcher of Species F (Fig. 12) does not include any protrusions, and instead includes the tether 160 that ruptures the rear end of the projectile after it has exited the barrel.  
Absent convincing evidence that Launcher Species A and Launcher Species F are patentably indistinguishable, the examiner will withdraw any claims specific to Launcher Species F (including a tether, i.e., claim 11), any such withdrawn claims remaining eligible for potential rejoinder at allowance.  
Additionally, claim 12 does not appear to read on a projectile launched by Launcher Species A because the opening of the projectile of claim 12 is effected by a force generated during launch that is later released to initiate the opening of the projectile, as distinct from being opened by the protrusion 1020 of Fig 1A.
Claims 1-8 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/23/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai (US 2006/0191525 A1).
Regarding claim 9, Dai discloses a launcher and projectile system (Figs. 1A & 4), the system comprising a launcher 1, a projectile 5, said projectile 5 comprising a debilitating material (pepper) contained within at least a portion of said projectile, wherein an opening of said projectile is facilitated at or coincident with launch of the projectile by the launcher 1, the opening allowing the debilitating material to release out of the projectile thereafter (paragraphs [0025] and [0026]).	
Regarding claim 10, Dai discloses a barrel 7, which barrel comprises at least one interference point 22-25 for creating an opening in the projectile (Figs. 1A & 4; paragraphs [0025] and [0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641